Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Banks and banking, § 200*—when evidence sufficient to show identity of depositor. In an action to recover savings bank deposits made by a man named Powel G., where plaintiff’s name was Paul G. and where plaintiff’s identity with such depositor was disputed, evidence, including disputed signatures, examined and held sufficient to prove that plaintiff was the person who made the deposits in question. 2. Trial, § 285*—when case not argued on trial by court. A court trying a case without a jury is not required to listen to arguments of counsel. 3. Costs, § 67*—when statutory damages not allowed. On an appeal in an action to recover savings bank deposits made by plaintiff, held that plaintiff could not recover statutory damages.